SUMMARY ORDER
Plaintiff-appellant Ihovany Jose Fuentes, pro se, appeals from the judgment of the United States District Court for the Southern District of New York (Berman, J.) granting defendants-appellees’ motion to dismiss appellant’s amended complaint for lack of jurisdiction and failure to state a claim upon which relief could be granted pursuant to Fed.R.Civ.P. 12(b)(1) and 12(b)(6). The parties’ familiarity with the facts is assumed.
For substantially the reasons stated in the District Court’s Memorandum Decision and Order dated February 10, 2006, the judgment of the district court is AFFIRMED.